DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11 in the reply filed on 1/26/2022 is acknowledged.  The traversal is on the ground(s) that the Examiner is obliged to identify a respective special technical feature unique to each alleged Species that justifies separating them, that is, they must be different from one another.  This is not found persuasive because forming the winding/coil can be made by using stacking and/or lamination method forming a coil embedded in insulating resin body.  Claims 1-11 will be examined herewith.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the multiple windings wound to form a coil; a solid insulation body with the coil embedded therein; and a coating having a particular sheet resistance on at least one surface of the insulation body must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, applicant should clarify the structure and/or arrangement of the electrical winding intended by “multiple windings wound to form a coil; a solid insulation body with the coil embedded therein; and a coating having a particular sheet resistance on at least one surface of the insulation body.”   Applicant should clarify the “particular sheet resistance.” Claims 2-11 inherit the defects of the parent claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, and 9-11, as best understood in view of the rejection under 35 USC 112 second paragraph, is/are rejected under 35 U.S.C. 103 as being unpatentable over GB1156369A in view of Eder et al. [WO 2012/152573.]
GB1156369A discloses an electrical winding for a dry transformer with a winding conductor [figure 1], the winding comprising:
- multiple windings wound to form a coil [20]; 
- a solid insulation body [38] with the coil embedded therein; and 
- a coating [42] having a particular sheet resistance on at least one surface of the insulation body, wherein the coating comprises a resin component and conductive filler.
GB1156369A discloses the instant claimed invention except for the specific of the conductive filler.
Eder et al. discloses a coating product formed of resin [epoxy resin] and at least one nanoscale and electrically conductive filler [CNTs], wherein the nanoscale filler being in a particle size of less than 500 nm.  Eder further discloses mixtures of various filler fractions of conductively coated mica particles or pigments and CNTs.  Figure 2 shows different examples and correspondingly desired surface resistances [104 ohm/square inch, example 6.]
It would have been obvious at the time the invention was made to use the coating material of Eder et al. in GB1156369A for the purpose of improving mechanical and/or electrical coating properties such as mechanical robustness and strength.
Regarding claim 2, Eder et al. further discloses the nanoscale filler with an amount of 0.2 or 0.5 % wt [figure 2 and page 5.]
	The specific percentage of the filler amount would have been an obvious design consideration based on the intended applications and/or environments uses.
	Regarding claim 3, GB1156369A further discloses the coating may completely covers the surface of the insulation body [page 3, column 1, lines 22-28.]
	Regarding claim 5, Eder et al. discloses the coating comprises bimodal filling with at least two filler particle fractions present.
	Regarding claims 6 and 10, both GB1156369A and Eder et al. discloses a surface resistance of the coating 30-300 Ohm/square inch for GB1156369A and 104 Ohm/square inch for Eder et al.
	Regarding claim 9, GB1156369A further discloses the coating could be grounded [page 3, column 1, lines 22-36.]
Regarding claim 7, GB1156369A discloses a formulation of the coating is applied by a spraying method.
Regarding claim 11, the specific thickness should have been an obvious design consideration for the purpose of improving shielding.
Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. [CN 2416585 Y] in view of Eder et al.
Wang et al. discloses a dry-type transformer [2] having a casted coil, where the comprising:
- multiple windings wound to form a coil [16, 17]; 
- a solid insulation body [15] with the coil embedded therein; and 
- a coating shielding layer formed of semiconductor material.
Wang et al. discloses the instant claimed invention except for the specific of the coating shielding layer.
Eder et al. discloses a coating product formed of resin [epoxy resin] and at least one nanoscale and electrically conductive filler [CNTs], wherein the nanoscale filler being in a particle size of less than 500 nm.  Eder further discloses mixtures of various filler fractions of conductively coated mica particles or pigments and CNTs.  Figure 2 shows different examples and correspondingly desired surface resistances [104 ohm/square inch, example 6.]
It would have been obvious at the time the invention was made to use the coating material of Eder et al. in Wang et al. for the purpose of improving mechanical and/or electrical coating properties such as mechanical robustness and strength and/or facilitating manufacturing and improving shielding.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB1156369A in view of Eder et al. as applied to claim 1 above, and further in view of JP 4517230 B2.
GB1156369A in view of Eder et al. discloses the instant claimed invention except for the use of water as solvent in the coating material.
JP 4517230 B2 discloses the use of coating paint material use for electromagnetic shielding, wherein the paint include water, binder resin and metal fine particles of under 500 nm.
It would have been obvious at the time the invention was made to use water as solvent [or component] in the conductive paint of GB1156369A in view of Eder et al., as suggested by JP 4517230 B2, for the purpose of quickly apply the coating to the coil/winding.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837